Citation Nr: 0126307	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  00-14 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for the 
residuals of a right shoulder and arm injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman

INTRODUCTION

The veteran had active service from July 1989 to March 1993.

This appeal arises from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Montgomery, Alabama, which denied the veteran's request to 
reopen his claim for service connection for the residuals of 
a right shoulder and arm injury.

A review of the record indicates that the RO denied the 
veteran's original claim of entitlement to service connection 
for residuals of a right arm in June 1994.  The veteran did 
not initiate an appeal from that decision.  While the RO 
reopened the prior denial in its January 1999 decision and 
denied entitlement to service connection on the merits, 
according to Jackson v. Principi, No. 01-7007 (Fed. Cir. 
Sept. 19, 2001) (also see Barnett v. Brown, 8 Vet. App. 1 
(1995); aff'd Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996)), the Board of Veterans' Appeals (Board) must make its 
own determination as to whether new and material evidence has 
been submitted to reopen a claim, regardless of the finding 
of the RO.  Therefore, the issue has been characterized as 
noted on the title page.

The Board of Veterans' Appeals (Board) remanded the veteran's 
case in May 2001 to the RO for a Travel Board hearing.  The 
hearing, before the undersigned Member of the Board, was 
conducted in July 2001.


FINDINGS OF FACT

1.  An RO decision in June 1994 denied entitlement to service 
connection for the residuals of a right shoulder and arm 
injury; the veteran did not initiate an appeal from that 
decision.

2.  The veteran has submitted evidence since the June 1994 
decision which was not previously of record, is not 
cumulative, and is both relevant and so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for the residuals of a right 
shoulder and arm injury.


CONCLUSION OF LAW

The evidence received since the rating decision dated in June 
1994 is new and material; the veteran's claim for service 
connection for the residuals of a right shoulder and arm 
injury is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C.A. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C.A. § 5103A(g) (West Supp. 2001) which states that 
nothing in section 5103A precludes VA from providing such 
other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620, 45628-45629.  Here, the veteran's claim was filed 
prior to August 29, 2001, and, as such, these changes are not 
applicable in the instant case.

The Board acknowledges that VBA Fast Letter No.01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  In any event, since the veteran's claim is 
reopened, VA's duty to assist is clearly triggered under the 
cited legal authority, and such is addressed in the remand 
below. 

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The veteran's claim for service connection for the residuals 
of a right shoulder and arm injury was denied by an 
unappealed June 1994 RO decision.  The evidence which was of 
record at the time of the decision included the veteran's 
medical records dated during his period of service and the 
report of a VA medical examination.

The service medical records show that the veteran complained 
of right shoulder pain for three days after swimming, stating 
that the shoulder locked and popped.  Several days later it 
was reported that the shoulder had improved.  In January 1990 
the veteran complained of right shoulder pain, stating that 
he had injured it that day while playing basketball.  The 
impression was no evidence of acute injury, probable 
spontaneous reduced subluxation.  Records from Santa Rosa 
Medical Center reflect that the veteran was treated in 
November 1992 for a left shoulder injury following an 
automobile accident.  On VA examination in July 1993 no 
findings pertaining to the right shoulder were made.

The documents which have been made part of the record since 
the June 1994 RO decision denying the claim for service 
connection for the residuals of a right shoulder and arm 
injury include VA outpatient treatment records, private 
medical records and testimony from the veteran at September 
1999 and July 2001 hearings on appeal.

In attempting to reopen his claim, the veteran avers that he 
injured the right shoulder in service several times, 
including while playing basketball and after going off a 
diving board.  He has indicated that he injured the right 
shoulder, not the left shoulder, in the 1992 auto accident, 
has been taking pain medication since service and has been 
told by a VA physician that the right shoulder problems are 
the result of the auto accident.

A veteran is entitled to compensation for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110.  "A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).
The medical evidence submitted in support of the veteran's 
application to reopen his claim includes VA outpatient 
treatment records.  This medical evidence, dated from 
September 1998 to November 1999, indicates that the veteran 
underwent a right shoulder MRI in April 1999, which was 
reported to reveal arthritic changes in the greater 
tuberosity and an anterior/interior labrum tear.  Following 
an orthopedic examination in July 1999, the assessment was 
degenerative joint disease of the right shoulder, post 
traumatic from injuries sustained in military service.

The prior 1994 RO decision denied the veteran's claim on the 
basis that there was no service or current medical evidence 
of a right arm disability.  The medical evidence submitted 
subsequent to that decision shows that the veteran currently 
has a diagnosis of degenerative joint disease of the right 
shoulder, which was causally linked to in-service trauma.  
While there is earlier dated medical evidence that does not 
suggest such a causal relationship, the Board finds that the 
recently dated medical evidence was not previously of record, 
is not cumulative, and is both relevant and so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for the residuals 
of a right shoulder and arm injury.  Hodge, supra; 38 C.F.R. 
§ 3.156.  Accordingly, the Board finds that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for the residuals of a right shoulder and 
arm injury, and the June 1994 RO decision denying service 
connection is not final.  38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 3.156.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for the 
residuals of a right shoulder and arm injury; to this extent 
only, the appeal is granted.
REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001)) 
has redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  The Board finds that there is a further duty to 
assist the veteran with the development of his claim.

The Board notes that, while a VA orthopedic examination in 
July 1999 resulted in an assessment of a degenerative joint 
disease of the right shoulder causally linked to in-service 
trauma, antecedent medical evidence, to include a report of a 
VA examination in July 1993, failed to reveal a chronic right 
shoulder disability.  Following a review of the record, to 
include recently received medical records and a transcript of 
the veteran's recent testimony at a Travel Board hearing, it 
is the Board's judgment that he should be afforded a VA 
examination that includes a review of all of the relevant 
medical evidence of record and an opinion addressing the 
veteran's assertion that his current right shoulder and arm 
disability is the result of injuries sustained while on 
active duty.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097- 98 (2000); 38 U.S.C.A. § 5103A. 

The Board also notes that, in light of the change in the law, 
the RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & Supp. 2001) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159) are fully complied with and satisfied. 



Accordingly, this case will be REMANDED to the RO for the 
following action:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any VA 
and non-VA health care providers who have 
treated him for any right shoulder and 
arm problems since service.  After 
securing any necessary authorization, the 
RO should secure copies of all pertinent 
treatment reports identified by the 
veteran which are not currently of 
record.  All records obtained should be 
associated with the claims file.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159) are fully complied 
with and satisfied.

3.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
orthopedic examination.  The examiner is 
requested to conduct a comprehensive 
review of the veteran's claims file, 
including the service medical records, 
private medical reports, reports of VA 
examinations of the veteran in July 1993 
and July 1999,  and VA outpatient 
treatment records.  Following this 
review, and an examination of the 
veteran, to include any necessary tests, 
the examiner is requested to offer an 
opinion with supporting analysis, as to 
whether it is at least as likely as not 
that any current right shoulder or arm 
disability began during or as the result 
of injury in service.  A complete 
rationale for all opinions expressed 
should be provided.

The claims file must be made available to 
the examiner before the examination, for 
proper review of the medical history.  
The examination report should reflect 
whether such a review of the claims file 
was made.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  See 
38 C.F.R. § 3.655 (2001).

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for the residuals of a 
right shoulder and arm injury.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and they should be afforded 
the appropriate period of time to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this REMAND is to obtain additional 
development, and the Board intimates no opinion as to the 
ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 


